NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

          WILFREDO NOE GONZALEZ-MORALES, Appellant.

                             No. 1 CA-CR 16-0141
                               FILED 12-22-2016


           Appeal from the Superior Court in Mohave County
                        No. S8015CR20070638
                The Honorable Steven F. Conn, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Mohave County Legal Advocate’s Office, Kingman
By Jill L. Evans
Counsel for Appellant
                     STATE v. GONZALES-MORALES
                          Decision of the Court



                       MEMORANDUM DECISION

Judge Samuel A. Thumma delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Margaret H. Downie joined.


T H U M M A, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297 (1969). Counsel for defendant Wilfredo Noe
Gonzalez-Morales has advised the court that, after searching the entire
record, she has found no arguable question of law and asks this court to
conduct an Anders review of the record. Gonzalez-Morales was given the
opportunity to file a supplemental brief pro se, but has not done so. This
court has reviewed the record and has found no reversible error.
Accordingly, the revocation of Gonzalez-Morales’ probation and his
resulting prison sentence are affirmed.

                 FACTS1 AND PROCEDURAL HISTORY

¶2             In August 2007, Gonzalez-Morales was sentenced to four
months in prison followed by three years of probation after having pled
guilty to aggravated driving while under the influence of intoxicating
liquor, a Class 4 felony, committed in April 2007. In February 2009, the State
filed a petition to revoke Gonzalez-Morales’ probation, alleging he violated
his conditions of probation by driving with a suspended license; refusing a
field sobriety test; refusing to provide a blood sample and consuming
alcohol. Gonzalez-Morales entered into a written plea agreement in which
he admitted to a probation violation and the parties agreed he would be
reinstated on probation. The plea agreement stated that, if the court rejected
the plea, either party could withdraw from the plea. Following a colloquy
in open court with Gonzalez-Morales in March 2009, the court found his
admission was made knowingly, voluntarily and intelligently and with a
factual basis and, accordingly, the plea was accepted by the court and a
disposition hearing scheduled for April 2009.




1This court views the facts “in the light most favorable to sustaining the
verdict, and resolve[s] all reasonable inferences against the defendant.”
State v. Rienhardt, 190 Ariz. 579, 588-89 (1997) (citation omitted).


                                       2
                    STATE v. GONZALES-MORALES
                         Decision of the Court

¶3           Gonzalez-Morales failed to appear for his disposition hearing,
and the court issued a bench warrant. After Gonzalez-Morales was taken
into custody more than six years later, the superior court rejected the March
2009 plea and the State filed a supplemental petition to revoke probation.
The State also offered Gonzalez-Morales a revised plea agreement that
would have required him to serve a mitigated term of 2.25 years in prison.
The court, however, rejected the plea agreement and set the matter for an
evidentiary hearing on the petition to revoke.

¶4             At a contested evidentiary hearing in January 2016, where
Gonzalez-Morales elected to testify, the court found he violated probation
by driving when he knew his license was suspended, based on admissions
he made during his testimony at that hearing. At a subsequent disposition
hearing, after considering information provided and hearing argument, the
superior court revoked Gonzalez-Morales’ probation and sentenced him to
1.5 years in prison, with 215 days presentence incarceration credit. This
court has jurisdiction over Gonzalez-Morales’ timely appeal pursuant to
Article 6, Section 9, of the Arizona Constitution and Arizona Revised
Statutes (A.R.S.) sections 12-120.21(A)(1), 13-4031 and 13-4033(A) (2016).2

                              DISCUSSION

¶5             The record shows that Gonzales-Morales was represented by
counsel at all relevant stages of the proceedings and counsel was present at
all critical stages. The record provided contains substantial evidence
supporting the revocation of his probation and resulting sentence. From the
record, all proceedings were conducted in compliance with the Arizona
Rules of Criminal Procedure, and the resulting sentence imposed was
within statutory limits and the permissible range.

                              CONCLUSION

¶6            This court has read and considered counsel’s brief, and has
searched the record provided for reversible error and has found none. See
Leon, 104 Ariz. at 300; State v. Clark, 196 Ariz. 530, 537 ¶ 30 (App. 1999).
Accordingly, the revocation of Gonzalez-Morales’ probation and resulting
sentence are affirmed.

¶7         Upon the filing of this decision, defense counsel is directed to
inform Gonzalez-Morales of the status of his appeal and of his future

2Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.



                                     3
                    STATE v. GONZALES-MORALES
                         Decision of the Court

options. Defense counsel has no further obligations unless, upon review,
counsel identifies an issue appropriate for submission to the Arizona
Supreme Court by petition for review. See State v. Shattuck, 140 Ariz. 582,
584-85 (1984). Gonzalez-Morales shall have 30 days from the date of this
decision to proceed, if he desires, with a pro se motion for reconsideration
or petition for review.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        4